DETAILED ACTION
Claims 1-14 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, all subject matter claimed in each dependent claim is already included in the claim on which is depends.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 1-3, 6, 8-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant-Admitted Prior Art (hereinafter AAPA) in view of Kim et al (U.S. Pat. Pub. No. 2016/0004569 A1, hereinafter Kim).

As per claim 1, AAPA teaches the limitations substantially as claimed, including an electronic device, the electronic device comprising:
a first processor (Paragraph [0004]);
a second processor having an attribute different from a second attribute of the first processor (Paragraph [0004], big CPU and little CPU); and
a controller, wherein the controller is configured to:
identify a task loaded in the memory (Paragraph [0004], where determining a CPU to process a task based on the load value of the task requires identifying the task);
select a processor to execute the task from among the first processor and the second processor (Paragraph [0004] teaches selecting a processor to execute a task from among the first processor and the second processor); and
allocate the task to the selected processor (Paragraph [0004]).

AAPA does not expressly teach a memory, a controller configured to identify a group of the task, wherein the group is determined based on attribute information associated with a user interaction with 

However, Kim teaches a memory (Figure 1, Element 130), a controller configured to identify a group of the task, wherein the group is determined based on attribute information associated with a user interaction with the task while the task is executing (Paragraph [0096] teaches determining the group for a task following a request by a user, where the user request correlates to a user interaction with the task while the task is executing), identify a priority value of the task (Paragraph [0034]), and that the selection of a processor is based on at least one of the identified group or the priority value (Paragraph [0096]; Figure 4, Elements 407 and 409, where the task is assigned to a processor based on the measured threshold parameter value, which is calculated in consideration of the group the task is assigned to).

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Kim with those of AAPA in order to allow for AAPA’s device to take into consideration more information about each task, which could result in better and more efficient assignment decisions, potentially leading to higher satisfaction among potential users and thus to increased adoption of the device.

As per claim 2, Kim teaches that the priority value is set by a middleware of the electronic device (Paragraph [0042]).

As per claim 3, Kim teaches a group allocation module configured to determine the group based on the attribute information associated with a user interaction with the task while the task is executing (Paragraph [0096]).

As per claim 6, Kim teaches a monitoring module configured to monitor the user interaction and a group allocation module configured to dynamically change the attribute information of the task based on a result of monitoring performed by the monitoring module (Paragraph [0096]).

As per claims 8-10 and 13, they are method claims with no further limitations than those rejected above.  Therefore, they are rejected for the same reasons.

Claims 4, 6, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA and Kim, as applied to claim 3 above, and further in view of Alfieri (U.S. Pat. No. 5745778).

As per claim 4, AAPA and Kim do not expressly teach that the memory is configured to store a first schedule policy corresponding to a first group and a second schedule policy corresponding to a second group, the group allocation module is configured to determine the group corresponding to the task from among the first group and the second group, based at least on the attribute information, and the controller is configured to identify a schedule policy corresponding to the determined group and select the processor, based at least on the identified schedule policy.

However, Alfieri teaches that the memory is configured to store a first schedule policy corresponding to a first group and a second schedule policy corresponding to a second group, the group allocation module is configured to determine the group corresponding to the task from among the first 

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Alfieri with those of AAPA and Kim in order to allow for AAPA’s and Kim’s device to more consistently schedule tasks, which would potentially make the device more predictable and more useful for potential users.

As per claim 7, AAPA and Kim do not expressly teach that the controller is configured to set a schedule policy of each group to be different from each other and allocate the task to the first processor or the second processor, based on a schedule policy allocated to each group.

However, Alfieri teaches that the controller is configured to set a schedule policy of each group to be different from each other and allocate the task to the first processor or the second processor, based on a schedule policy allocated to each group (Col. 3, Lines 53-62; Col. 2, Line 61 – Col. 3, Line 7).

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Alfieri with those of AAPA and Kim in order to allow for AAPA’s and Kim’s device to more consistently schedule tasks, which would potentially make the device more predictable and more useful for potential users.

As per claims 11 and 14, they are method claims with no limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762.  The examiner can normally be reached on M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196